El Juez Asociado Sr. MacLeary
emitió la opinión del Tribunal.
*236En la presente cansa el Señor De Diego con nueve miem-bros más de la Cámara de Delegados, presentó á esta Corte una solicitud de auto de Mandamus para obligar á la Cámara á declarar vacantes los asientos de cinco Delegados porque no ban asistido á la presente sesión durante los primeros diez días de la misma.
Dichos Delegados fundan su petición en la Sección 210 del Código Político, que á la letra dice:
“Si mientras duran los trabajos de una legislatura de la Asam-blea Legislativa, algún miembro de la Cámara de Delegados per-maneciere ausente de sus tareas por más de cinco días consecutivos, sin el permiso de la Cámara de Delegados, se considerará su cargo vacante, y el Gobernador podrá convocar á elección para cubrir dicha vacante, según prescribe la ley”.
Los solicitantes alegan que ciertos delegados, cuyos nom-bres se expresan, ban estado ausentes durante más de cinco días consecutivos, y que el Señor de Diego bizo una moción en la Cámara para declarar vacantes los asientos de dichos Delegados, la que discutieron, él por una parte, y el Señor Don Juan Hernández Lopez por otra, poniéndose luego á votación por el Speaker, con resultado negativo y la Cámara, de esta manera, rehusó declarar vacantes los asientos de los citados miembros.
La Sección 30 de la Ley Poraker prescribe:
“Que la Cámara de Delegados será el único Juez de las elec-ciones, listas, y capacidad de sus miembros, y ejercerá las mismas atribuciones con respecto á la dirección de sus procedimientos que usualmente competen á cuerpos legislativos parlamentarios”.
Bajo la sección de la ley citada la Cámara tuvo poder am-plio para considerar y determinar si estaban ó no estaban vacantes los asientos mencionados, como se ha dicho en la presente, lo que ha resultado negativamente, no obstante el texto de la Sección 210 del Código Político arriba citada.
*238Una solicitad á una Corte Judicial para mandamus contra nn cnerpo legislativo, obligándolo á expulsar á uno ó más de sus miembros es una anomalía en la jurisprudencia americana. Hasta donde be llegado en mis pesquizas nin-gún caso semejante ba podido encontrarse en los anales de litigios Americanos. Ciertamente no existe semejante caso en los informes de las decisiones de la Corte Suprema de los Estados Unidos.
El Señor Wood en su obra de mandamus dice:
"Habrá lugar al auto de mandamus, en casos propios contra cortes inferiores^ corporaciones y funcionarios ministeriales”.
Ciertamente la Legislatura no se puede considerar entre estas tres clases. Nuestro propio estatuto sobre mandamus dice lo siguiente:
"El auto de "Mandamus” podrá dictarse por el Tribunal Supremo ó por las Cortes de Distrito ó por cualquiera de sus magis-trados ó jueces cuando se hallen en el ejercicio de sus funciones 6 en sus oficinas, y se dirigirá á cualquier tribunal inferior, cor-poración, junta ó persona obligada al cumplimiento de un acto que la ley particularmente ordene como un deber resultante de un em-pleo, cargo ó función pública: pero aún cuando puede requerir á un tribunal inferior ó cualquiera de sus jueces para que adopte este criterio, ó para que proceda al desempeño de cualquiera de sus funciones, el auto no puede tener dominio sobre la discreción judicial”.
Esta es sustancialmente una ampliación del precepto de-clarado en el libro-texto arriba citado, y ciertamente la Cámara de Delegados no podría considerarse igual á nin-guna de las clases mencionadas en dicbo estatuto, á no ser que se dijera que es una corporación, pero tampoco puede considerarse, propiamente, como tal. El Canciller Kent la define así:
"Una franquicia poseída por uno ó más individuos, que subsisten *240como un cuerpo político, bajo una denominación especial, investidos por la ley con la capacidad de sucesión perpetua y de actuar en varios respectos, sea como fuere la asociación en cuanto á números, como un sólo individuo. 2 Kent’s Com., 267.
Una corporación se define en Bouvier’s Law Dictionary como signe:
“Un cuerpo compuesto de una ó más personas, establecido por la ley, usualmente para algún propósito específico y continuado por una sucesión de miembros”. 1 Bouvier’s Law Dictionary, 443.
El Tribunal S.upremo del Estado de Illinois define una Corporación de la manera siguiente:
“Un ser artificial creado por la ley, y compuesto de individuos que subsisten como un cuerpo político, bajo una denominación especial, con la capacidad de sucesión perpetua, y actuando dentro del alcance de su carta constitucional como una persona natural”. 122 Ill., 293.
El Juez Bronson define el término de la manera siguiente:
“Una corporación agregada es una colección de individuos unidos en un cuerpo por tal concesión de privilegios que ase-gure una sucesión de miembros sin cambiar la identidad del cuerpo, y constituye los miembros, por el tiempo actual, capaces de bacer los negocios de la corporación como una persona natural”. 1 Hill, N. Y., 62.
Nuestra ley sobre corporaciones, que se encuentra en los Títulos primero y segundo del Código Civil de Puerto Bico, no permitiría á cualquiera Cámara de la Asamblea Legisla-tiva, ni á las dos juntas, clasificarse como corporación, ni pú-blica ni privada. En vista de estas definiciones, la Cámara de Delgados no puede considerarse bajo ningún concepto como una corporación.
Así es que ya se atienda á los preceptos generales, ya á los mismos estatutos, la Cámara de Delegados de la Asam-*242blea Legislativa de Puerto Rico no está 'sujeta al auto de Mandamus expedido por este Tribunal.
La Constitución de los Estados Unidos, al definir los po-deres del Congreso, en la Sección 5a. del Artículo 1 á la letra dice:
‘ ‘ Cada Cámara será el Juez de las elecciones, listas y capacidad de sus miembros, y una mayoría de cada cual constituirá un “quorum” para determinar cuestiones, pero un número más pequeño podrá levantar la sesión día por día y podrá autorizarse para exigir la asistencia de miembros ausentes de tal manera, y bajo las penas que provee cada Cámara”.
Este lenguaje es muy parecido á la sección de la Ley Foraker arriba citada, que bace la definición de los poderes de nuestra Asamblea Legislativa, y problablemente esta pro-visión en la Constitución, así como la bien conocida indepen-dencia del Departamento Legislativo del G-obierno Nacional, basta abora baya impedido que se formulara petición en nin-gún tribunal de los Estados Unidos, como la que aquí se presenta. Resulta claro, de la falta de autoridades sobre este punto, y de una lectura de los estatutos, y de la natura-leza del sistema de gobierno Americano, que no bay lugar al auto de mandamus en un. caso como el que aquí se ba presentado.
Aún si hubiera lugar al mismo por parte de este Tribunal contra la Cámara de Delegados, no se podría expedir en el presente caso, porque al declarar vacante el puesto de un miembro, la Cámara tiene que ejercitar una discreción y su acción no es meramente ministerial, la cual solamente es la que podría gobernarse por los tribunales, mediante el auto de mandamus. En" otras palabras, si el Speaker de la Cámara tuviera autoridad para declarar vacante el asiento de un miembro bajo ciertas condiciones, ejercitando su dis-creción, no habría lugar al mandamus de un Tribunal contra él, obligándole á hacerlo, y mucho menos habría lugar al *244mandamus obligando á la Cámara á tomar tales medidas. States v. Elder, X. L. R. A., p. 796.
Por lo tanto en ningún caso podrían los peticionarios en este caso lograr su objeto mediante el auto de mandamus. Esta Corte jamás pretendería asumir una jurisdicción que no le está conferida por la ley, y no desea intervenir en los derechos y los deberes de otros departamentos como el de la Asamblea Legislativa, ó la Cámara de Delegados, que constituye una parte de la misma.
La solicitud para el auto de mandamus en el presente caso será denegada.

Denegada.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados Hernández y Figueras.
El Juez Asociado Sr. Sulzbacher no tomó parte en la discusión de este caso.